UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 14-1686



In re:   TREVOR LITTLE,


                Petitioner.



         On Petition for Writ of Mandamus.     (2:12-cv-08385)


Submitted:   August 12, 2014                 Decided:   August 18, 2014


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Trevor Little, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Trevor    Little      petitions   for   a   writ     of    mandamus,

alleging that the district court has unduly delayed in ruling on

his petition for writ of audita querela.           He seeks an order from

this court directing the district court to act.                  We find the

present   record    does   not   reveal   undue    delay   in   the   district

court.    Accordingly, although we grant leave to proceed in forma

pauperis, we deny the mandamus petition.            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                              PETITION DENIED




                                      2